Citation Nr: 1001934	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  98-14 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to compensation benefits for spina bifida 
pursuant to 38 U.S.C.A. § 1805 on the basis of being a child 
of a Vietnam Veteran.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from March 30, 1988, to May 
5, 1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied service connection for a 
low back disability, and from a November 1997 rating decision 
of the same RO which denied compensation benefits under 
38 U.S.C.A. § 1805.  This appeal has been before the Board 
previously on three occasions and each time it was determined 
that additional development, including notice in compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), was 
required.  Consequently, the claims were remanded in January 
2001, August 2003, and September 2007.  

This appeal is REMANDED to the Department of Veterans Affairs 
Regional Office in Montgomery, Alabama, for handling.  VA 
will notify the Veteran if further action is required.




REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Duty to Assist

A review of the record reveals that, following the Board's 
September 2007 remand decision, both the Veteran and his 
mother submitted a large volume of miscellaneous records and 
receipts, including prescription statements and medical 
insurance billing statements.  Many of these records were 
simply left stuffed in an envelope and do not appear to have 
ever been reviewed.  The Board has now taken action to remove 
them from the envelope and to file them in the record.  
Included among these many records is an application from 2001 
that the Veteran filed seeking disability benefits from the 
Social Security Administration (SSA) for a number of 
conditions, including his back.  Additionally, other recently 
received records also refer to some type of action being 
taken with the SSA.  Based on a cryptic reference included in 
the May 2008 Supplemental Statement of the Case (SSOC), the 
Board has been able to possibly identify a few random medical 
records that were obtained from SSA.  However, the claims 
folder does not include any decision issued by the SSA or the 
complete medical record from SSA.  Consequently, in view of 
the information received following the Board's last remand 
indicating for the first time the presence of a SSA claim for 
disability benefits related to the back, among other 
conditions, the Board unfortunately finds that a remand is 
once again required for purposes of obtaining these relevant 
records.  See 38 C.F.R. § 3.159(c)(2).  

As part of the September 2007 remand, the Board directed the 
RO to obtain and associate with the claims file an inactive 
VA spina bifida folder for the Veteran that appeared to have 
been separated from the claims file.  On remand, the Denver 
RO advised the Montgomery RO in May 2008 that it did not have 
a file for the Veteran.  No further action was taken by the 
Montgomery RO to determine if the inactive VA spina bifida 
folder could be located at some other facility, and no 
determination was made, as required, that further efforts to 
obtain this government records folder would be futile.  
Finally, no notice was provide to the Veteran concerning VA's 
inability to obtain these records.  See 38 C.F.R. 
§ 3.159(c)(2), (e).  Accordingly, a remand is required for 
corrective action.  

Duty to Notify

In letters dated in February 2001 and January 2005, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claim of entitlement to 
service connection for a back disability, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Additional notice of the downstream 
elements of how to assign an effective date and rating, as is 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was not provided.  As for the claim of entitlement to 
compensation under 38 U.S.C.A. § 1805, a proper VCAA notice 
has never been provided.  Accordingly, a remand is required 
for purposes of issuing a fully adequate notice.  

Accordingly, this case is REMANDED for the following actions:

1.  Send the Veteran a fully adequate VCAA 
notice in accordance with 38 U.S.C.A. 
§ 5103(a) that addresses both his claim 
for entitlement to service connection for 
a back disability and his claim for 
entitlement to compensation benefits for 
spina bifida pursuant to 38 U.S.C.A. 
§ 1805 on the basis of being a child of a 
Vietnam Veteran.  

2.  In view of the voluminous records 
submitted by the Veteran following the 
Board's last remand in September 2007, 
many of which simply consist of 
prescription statements and medical 
insurance billing statements, contact the 
Veteran and request that he provide a list 
of all medical facilities and clinicians 
who have treated him for his claimed back 
disability, to include spina bifida.  
After obtaining any required release 
forms, obtain and associate any records 
not already contained in the claims file.  
Additionally, the RO should thoroughly 
review all of prescription statements and 
medical insurance billing statements 
submitted by the Veteran for purposes of 
determining if efforts need to be made to 
obtain any other records of treatment 
received by him.  

3.  Obtain from the Social Security 
Administration (SSA) copies of all 
decisions made on any claims submitted by 
the Veteran, as well as all medical 
evidence.  

4.  The inactive VA spina bifida folder 
should be associated with the claims file.  
If this folder cannot be located, a 
supported determination must be made 
regarding the futility of making further 
attempts to obtain this record, and notice 
must be provide to the Veteran concerning 
VA's inability to obtain this file.  See 
38 C.F.R. § 3.159(c)(2), (e).  

5.  Following the completion of the above, 
the Veteran's claims should be 
readjudicated.  If either or both of the 
claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

A Veteran has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


